


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of December 9,
2013, by and between Abercrombie & Fitch Co., a Delaware corporation (the
“Company”), and Michael S. Jeffries (the “Executive”) (hereinafter collectively
referred to as “the parties”).
W I T N E S S E T H :
WHEREAS, the Executive has been employed by the Company as the Chairman of the
Board of the Company since May 1998 and as Chief Executive Officer of the
Company since February 1992 and served as President of the Company from February
1992 until May 1998; and
WHEREAS, the Executive is experienced in all phases of the Company’s business
and possesses an intimate knowledge of the business and affairs of the Company
and its policies, procedures, methods and personnel;
WHEREAS, the Executive and the Company are currently party to an employment
agreement dated December 19, 2008, as amended (the “2008 Employment Agreement”),
the term of which is scheduled to expire on February 1, 2014; and
WHEREAS, the Company desires to continue to employ the Executive beyond the
expiration of the term of the 2008 Employment Agreement pursuant to the terms
and conditions of this Agreement, and the Executive has agreed to continue to be
employed by the Company on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the parties contained herein, the parties, intending to be legally
bound, hereby agree as follows:
1.Term. The term of employment under this Agreement (the “Term”) shall commence
on February 2, 2014 (the “Effective Date”) and may be terminated at any time by
either party upon twelve (12) months written notice that is duly given to the
other party in accordance with Section 17 of this Agreement; provided, that such
notice of termination of the Term may not be given before January 31, 2015. In
addition, notwithstanding the foregoing, the Term shall end on the date on which
the Executive’s employment is earlier terminated by either party in accordance
with the provisions of Section 9 of this Agreement. For the avoidance of doubt,
the Executive’s employment with the Company from and after the date hereof
through February 1, 2014 shall continue to be subject to the terms and
conditions of the 2008 Employment Agreement, which shall remain in full force
and effect until the Effective Date.
2.Employment.
(a)Position. The Executive shall be employed by the Company as the Chairman of
the Board of Directors of the Company (the “Board”) and Chief Executive Officer
of the Company. The Executive shall perform the duties, undertake the
responsibilities and



--------------------------------------------------------------------------------




exercise the authority customarily performed, undertaken and exercised by
persons employed in a similar executive capacity. The Executive shall report
only to the Board.
(b)Obligations. The Executive agrees to devote his full business time and
attention to the business and affairs of the Company. The foregoing, however,
shall not preclude the Executive from serving on corporate, civic or charitable
boards or committees or managing personal investments, so long as such
activities do not interfere with the performance of the Executive’s
responsibilities hereunder.
3.Base Salary. The Company agrees to pay or cause to be paid to the Executive
commencing no later than the Effective Date and during the Term an annual base
salary at the rate of $1,500,000 per year (the “Base Salary”). Such Base Salary
shall be reviewed annually by the Compensation Committee at the same time as the
regular annual review of salaries paid to its other executive officers and may
be increased at the sole discretion of the Compensation Committee. Such Base
Salary shall be payable in accordance with the Company’s customary payroll
practices applicable to its executive officers.
4.Long-Term Incentive Compensation. During the Term, the Executive shall be
entitled to participate in the Abercrombie & Fitch Co. 2007 Long-Term Incentive
Plan, as amended from time to time, and/or any successor plan (the “LTIP”) and
shall receive an annual long-term incentive award during each fiscal year of the
Term; provided that the total target value of the Executive’s annual long-term
incentive awards under the LTIP shall be $6,000,000, as measured by the grant
date fair value of the target awards computed in accordance with U.S. generally
accepted accounting principles. Such amount shall be reviewed annually by the
Compensation Committee and may be increased at the sole discretion of the
Compensation Committee if Company performance warrants such an adjustment. The
Compensation Committee shall establish the terms and conditions of any such
long-term incentive awards in its sole discretion, including the type or types
of awards granted, performance metrics and other vesting conditions; provided,
however that for each fiscal year during the Term, the vesting of at least 60%
of the target value of the Executive’s annual equity award shall be subject to
performance criteria.
In the event the Executive is found by a court of competent jurisdiction to have
materially breached any of the material terms of Section 11 of this Agreement
during the period the Executive was employed by the Company or during the one
year period thereafter, each outstanding long-term incentive award granted to
the Executive pursuant to this Section 4 shall be immediately forfeited by the
Executive effective as of the date on which the breach occurred, unless
forfeited sooner by operation of any other provision of this Agreement, and the
Executive shall have no further rights in respect thereof. If any cash amount or
any of the shares of Common Stock of the Company which the Executive shall have
the right to purchase or otherwise receive in accordance with the terms of the
long-term awards granted pursuant to this Section 4 shall have been delivered to
the Executive as a result of the vesting of any such award or any portion
thereof prior to the date on which the breach occurred, such cash amount or
shares of Common Stock shall be forfeited by the Executive effective as of the
date on which the breach occurred and such cash or shares shall be transferred
and delivered by the Executive to the



--------------------------------------------------------------------------------




Company in exchange for payment equal to the purchase price, if any, paid to the
Company to acquire such cash or shares. Notwithstanding the foregoing, the
provisions of this paragraph shall not apply if a Change of Control (as defined
in Subsection 10(i) of this Agreement) has occurred or if the Executive’s
employment has been terminated by the Company without Cause (as defined in
Subsection 9(c) of this Agreement) or by the Executive with Good Reason (as
defined in Subsection 9(d) of this Agreement).
5.Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and
made available to executive officers generally and as may be in effect from time
to time. Except with respect to long-term incentive awards, the Executive’s
participation in such plans, practices and programs shall be on the same basis
and terms as are applicable to executive officers of the Company generally.
6.Bonus. The Executive shall be entitled to participate in the Abercrombie &
Fitch Co. Incentive Compensation Performance Plan (the “Bonus Plan”) or any
successor to the Bonus Plan on such terms and conditions as may be determined
from time to time by the Compensation Committee of the Board, provided that the
Executive’s annual target bonus opportunity shall be at least 150% of Base
Salary upon attainment of target, subject to a maximum bonus opportunity of 300%
of Base Salary.
7.Other Benefits.
(a)    Life Insurance.
(i)The Company shall continue to maintain term life insurance coverage on the
life of the Executive in the amount of $10,000,000, the proceeds of which shall
be payable to the beneficiary or beneficiaries designated by the Executive. The
Company shall continue to pay the premiums with respect to such term life
insurance policy until the later of the last day of the Term and the last day of
the period during which welfare benefits are continued pursuant to Subsection
10(g) of this Agreement; provided, however, that the Company shall no longer be
obligated to maintain such coverage and pay such premiums (A) from and after the
Termination Date (as defined in Subsection 9(h)) in the event that the
Executive’s employment is terminated by the Company for Cause (as defined in
Subsection 9(c) of this Agreement) or by the Executive without Good Reason (as
defined in Subsection 9(d) of this Agreement) or (B) following the Executive’s
death. Such policy shall provide for its conversion to an individual policy
owned by the Executive subsequent to termination of his employment. The
Executive agrees to undergo any reasonable physical examination and other
procedures as may be necessary to maintain such policy.
(ii)During the term of this Agreement, the Company shall be entitled to maintain
a “key man” term life insurance policy on the life of the Executive, the
proceeds of which shall be payable to the Company or its designees. The
Executive agrees to undergo any reasonable physical examination and other
procedures as may be necessary to maintain such policy.



--------------------------------------------------------------------------------




(b)    Expenses. The Executive shall be entitled to receive prompt reimbursement
of all expenses reasonably incurred by him in connection with the performance of
his duties hereunder or for promoting, pursuing or otherwise furthering the
business or interests of the Company, in each case in accordance with policies
established by the Board from time to time and upon receipt of appropriate
documentation. In no event shall any reimbursements made pursuant to this
Subsection 7(b) be paid later than the end of the calendar year following the
calendar year in which the expense was incurred.
(c)    Office and Facilities. The Executive shall be provided with an
appropriate office and with such secretarial and other support facilities as are
commensurate with the Executive’s status with the Company and adequate for the
performance of his duties hereunder.
(d)    Vacation. The Executive shall be entitled to annual vacation in
accordance with the policies periodically established by the Board for similarly
situated executive officers of the Company.
(e)    Retirement Benefit. The Executive shall be provided with a retirement
benefit in accordance with the Abercrombie & Fitch Co. Supplemental Executive
Retirement Plan (Michael S. Jeffries) as in effect from time to time (the
“SERP”).
(f)    Perquisites. The Executive shall be entitled to perquisites on the same
basis as provided to other senior level executive officers.
8.Aircraft Travel. The Executive shall be provided, at the expense of the
Company, with use of a private aircraft for business travel, both within and
outside North America. In addition, the Executive shall be provided, at the
expense of the Company, with limited use of a private aircraft for personal
travel, both within and outside North America; provided, however, that the
incremental cost to the Company of such personal use (as determined by the
Company for purposes of Item 402 of SEC Regulation S-K) for each fiscal year
during the Term shall not exceed $200,000, subject to pro-ration for any partial
fiscal year. The Executive and the Company are parties to a time sharing
agreement, consistent with Federal Aviation Administration regulations,
providing for the Executive’s reimbursement to the Company (on the terms and
conditions set forth in the time sharing agreement), for his use of a private
aircraft for any personal travel that exceeds the maximum incremental cost to
the Company set forth in this Section 8. The Executive shall be solely
responsible for any taxable income recognized by him in connection with the
personal use of private aircraft and shall not be entitled to any tax gross up
payments or other reimbursement from the Company in connection therewith.
9.Termination.
(a)    Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.
(b)    Disability. Either the Executive or the Company shall be entitled to
terminate the Executive’s employment for “Disability” by giving the other party
a Notice of Termination (as defined below). For purposes of this Agreement,
“Disability” shall mean the



--------------------------------------------------------------------------------




Executive’s inability to perform his duties for a period of 180 consecutive days
as a result of physical or mental impairment, illness or injury, and such
condition, in the opinion of a medical doctor selected by the Company and
reasonably acceptable to the Executive or his legal representative, is total and
permanent.
(c)    Cause. The Company shall be entitled to terminate the Executive’s
employment for “Cause.” For purposes of this Agreement, “Cause” shall mean that
the Executive (i) pleads “guilty” or “no contest” to or is convicted of an act
which is defined as a felony under federal or state law or (ii) engages in
willful misconduct that could reasonably be expected to harm the Company’s
business or its reputation. For this purpose, an act or failure to act shall be
considered “willful misconduct” only if done, or omitted to be done, by the
Executive in bad faith and without a reasonable belief that such act or failure
to act was in the best interests of the Company.
The Executive’s employment with the Company shall not be terminated for Cause
unless he has been given written notice by the Board of its intention to so
terminate his employment (a “Preliminary Notice of Cause”), such notice (i) to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based and
(ii) to be given within six months of the Board’s learning of such acts or
failures to act. The Executive shall have ten days after the date that the
Preliminary Notice of Cause is given in which to cure such conduct, to the
extent such cure is possible. If the Executive fails to cure such conduct, the
Executive shall be entitled to a hearing before the Board, and to be accompanied
by his counsel, at which he shall be entitled to contest the Board’s findings.
Such hearing shall be held within 15 days of notice to the Company by the
Executive, provided he requests such hearing within 20 days of the Preliminary
Notice of Cause. If the Executive fails to request such hearing within the
20-day period specified in the preceding sentence, his employment shall be
terminated for Cause effective upon the expiration of such period, and the
Preliminary Notice of Cause shall be deemed to constitute a Notice of
Termination. If the Executive requests such hearing and, within 10 days
following such hearing, the Executive is furnished with a copy of a resolution,
duly adopted by the affirmative vote of a majority of the members of the Board
(excluding the Executive), finding that in the good-faith opinion of the Board,
the Executive was guilty of the conduct constituting Cause as specified in the
Preliminary Notice of Cause, the Executive’s employment shall be terminated for
Cause upon his receipt of such resolution, and such resolution shall be deemed
to constitute a Notice of Termination. Any such resolution shall be accompanied
by a certificate of the Secretary or another appropriate officer of the Company
which shall state that such resolution was duly adopted by the affirmative vote
of a majority of the members of the Board (excluding the Executive) at a duly
convened meeting called for such purpose.
(d)    Good Reason. The Executive may terminate his employment hereunder for
“Good Reason” by delivering to the Company (i) a Preliminary Notice of Good
Reason (as defined below), and (ii) not earlier than 30 days from the delivery
of such Preliminary Notice of Good Reason, a Notice of Termination. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any of the
following without the Executive’s prior written consent: (A) the failure to
continue the Executive as Chairman of the Board and Chief Executive Officer of



--------------------------------------------------------------------------------




the Company; (B) the failure of the Board to nominate the Executive for election
to the Board at the Company’s annual meeting of stockholders; (C) a material
diminution in the Executive’s duties, or the assignment to the Executive of
duties materially inconsistent with, or the failure to assign to the Executive
duties which are materially consistent with, his duties, positions, authority,
responsibilities and reporting requirements as set forth in Section 2 of this
Agreement, or the assignment of duties which materially impair the Executive’s
ability to function as the Chairman and Chief Executive Officer of the Company;
(D) a reduction in or a material delay in payment of the Executive’s total cash
compensation and benefits from those required to be provided in accordance with
the provisions of this Agreement; (E) the failure of the Company to implement
the SERP, a material reduction in the benefits to be provided under the SERP or
an adverse change in the terms and conditions of the SERP; (F) the Company, the
Board or any person controlling the Company requires the Executive to be based
outside of the United States, other than on travel reasonably required to carry
out the Executive’s obligations under this Agreement; or (G) the failure of the
Company to obtain the assumption in writing of its obligation to perform this
Agreement by any successor to all or substantially all of the assets of the
Company not later than the effective date of a merger, consolidation, sale or
similar transaction; provided, however, that “Good Reason” shall not include (X)
acts not taken in bad faith which are cured by the Company in all respects not
later than 30 days from the date of receipt by the Company of a written notice
from the Executive identifying in reasonable detail the act or acts constituting
“Good Reason” (a “Preliminary Notice of Good Reason”) or (Y) acts taken by the
Company to reassign the Executive’s duties and/or titles to another person or
persons if the Executive has suffered a physical or mental infirmity which
renders him unable to substantially perform his duties under this Agreement. A
Preliminary Notice of Good Reason shall not, by itself, constitute a Notice of
Termination. The Executive shall be deemed to have waived his rights to
terminate his services hereunder for circumstances constituting Good Reason if
he shall not have provided to the Company a Preliminary Notice of Good Reason
within ninety (90) days immediately following his knowledge of the circumstances
constituting Good Reason.
(e)    Without Cause. The Company may terminate the Executive’s employment
hereunder, without Cause, at any time and for any reason (or for no reason) by
giving the Executive a Notice of Termination.
(f)    Voluntary; Retirement. The Executive may terminate his employment
hereunder at any time and for any reason other than Good Reason or Disability
(or for no reason) by giving the Company a Notice of Termination. Such voluntary
termination shall be a “Retirement” and such termination shall not be deemed a
breach of this Agreement.
(g)    Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which indicates the specific termination
provision in this Agreement relied upon and which sets forth in reasonable
detail, if applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so indicated.
For purposes of this Agreement, no purported termination of employment which
requires a Notice of Termination shall be effective without such Notice of
Termination. The Termination Date (as defined below) specified in such Notice of
Termination shall be no less than two weeks from the date the Notice of
Termination is given; provided,



--------------------------------------------------------------------------------




however, that (i) if the Executive’s employment is terminated by the Company due
to Disability, the date specified in the Notice of Termination shall be at least
30 days from the date the Notice of Termination is given to the Executive and
(ii) if the Executive terminates his employment in accordance with Subsection
9(f) of this Agreement, the date specified in the Notice of Termination shall be
at least 30 days from the date the Notice of Termination is given to the
Company.
(h)    Termination Date. “Termination Date” shall mean the date of the
termination of the Executive’s employment with the Company and specifically (i)
in the case of the Executive’s death, his date of death; (ii) in the case of a
termination of the Executive’s employment for Cause, the relevant date specified
in Subsection 9(c) of this Agreement; (iii) in the case of a termination of
employment upon the expiration of the Term of this Agreement in accordance with
Section 1, the date of such expiration; and (iv) in all other cases, the date
specified in the Notice of Termination.
10.Compensation upon Termination of Employment.
(a)    Expiration of Term; For Cause; Retirement. If either the Company or the
Executive gives a notice of desire to terminate the Term as described in Section
1 and the Executive’s employment subsequently ceases for any reason on or after
the expiration of the Term, or if, during the Term, the Executive’s employment
under this Agreement is terminated by the Company for Cause, or by the Executive
on account of his Retirement, (i) the Company’s sole obligation hereunder shall
be to pay the Executive the following amounts earned hereunder but not paid as
of the Termination Date (collectively, “Accrued Compensation”):
(A)
Base Salary through the Termination Date, payable within 10 days following the
Termination Date or such shorter period required by law;

(B)
any other compensation which has been earned, accrued or is owing, under the
terms of the applicable plan, program or practice, to the Executive as of the
Termination Date but not paid, including, without limitation, any incentive
awards under the Bonus Plan, in each case, payable in accordance with the
applicable plan, program or practice;

(C)
any amounts which the Executive had previously deferred (including any interest
earned or credited thereon), payable in accordance with the applicable deferred
compensation plan or arrangement;

(D)
reimbursement of any and all reasonable expenses incurred in connection with the
Executive’s duties and responsibilities under this Agreement in accordance with
policies established by the Board from time to time and upon receipt of
appropriate documentation, payable no later than the end of the calendar year




--------------------------------------------------------------------------------




following the calendar year in which the expenses are incurred; and
(E)
other or additional benefits and entitlements in accordance with applicable
plans, programs and arrangements of the Company, payable in accordance with the
terms thereof; and

(ii) in the event of a termination of the Executive’s employment following the
expiration of the Term due to notice given in accordance wth Section 1 by either
the Company or the Executive or by the Executive on account of his Retirement
(but not in the case of a termination of the Executive’s employment for Cause),
notwithstanding any contrary provisions contained in any long-term incentive
plan or award agreement, (A) each outstanding stock option, stock appreciation
right and time-based long-term incentive award held by the Executive that was
granted at least two years prior to the Termination Date shall become
immediately and fully vested as of the Termination Date, and any
performance-contingent long-term incentive awards held by the Executive that
were granted at least two years prior to the Termination Date will vest at the
end of the respective performance period based on actual performance over the
entire performance period, and (B) unless the Compensation Committee determines
otherwise, all other unvested and/or unearned long-term incentive awards then
held by the Executive will be forfeited.
(b)    Without Cause or for Good Reason Prior to a Change of Control. If the
Executive’s employment hereunder is terminated by the Company without Cause and
other than due to death or Disability or by the Executive for Good Reason prior
to a Change of Control (as defined in Subsection 10(i) of this Agreement), the
Company’s sole obligation hereunder shall be as follows:
(i)
the Company shall pay the Executive the Accrued Compensation;

(ii)
subject to Subsection 10(j) and Section 16, the Company shall continue to pay
the Executive Base Salary for a period of two years following the Termination
Date in accordance with the Company’s customary practices applicable to its
executive officers;

(iii)
subject to Section 16, the Company shall continue to pay the premiums provided
for in Subsection 7(a) of this Agreement for the time period set forth therein;

(iv)
subject to Subsection 10(j) and Section 16, the Company shall pay the Executive,
within 30 days following the date of termination, a lump-sum cash payment equal
to the product of (A) 150% of the Executive’s Base Salary and (B) the fraction
obtained by dividing (1) the number of days during the fiscal year elapsed prior
to the Termination Date by (2) 365; and




--------------------------------------------------------------------------------




(v)
notwithstanding any contrary provisions contained in any long-term incentive
plan or award agreement, (A) each outstanding stock option, stock appreciation
right and time-based long-term incentive award held by the Executive that was
granted at least two years prior to the Termination Date shall become
immediately and fully vested as of the Termination Date, and any
performance-contingent long-term incentive awards held by the Executive that
were granted at least two years prior to the Termination Date will vest at the
end of the respective performance period based on actual performance over the
entire performance period, and (B) unless the Compensation Committee determines
otherwise, all other unvested and/or unearned long-term incentive awards then
held by the Executive will be forfeited.

(c)    Without Cause or for Good Reason Within Two Years after a Change of
Control. If the Executive’s employment hereunder is terminated by the Company
other than for Cause and other than due to death or Disability or by the
Executive for Good Reason within two years after a Change of Control, the
Company’s sole obligation hereunder shall be as follows:
(i)
the Company shall pay the Executive the Accrued Compensation;

(ii)
subject to Subsection 10(j) and Section 16, the Company shall pay to the
Executive, in a lump sum in cash within ten business days after the Termination
Date, the amount of Base Salary which would have been paid to the Executive for
a period of two years following the Termination Date;

(iii)
subject to Section 16, the Company shall continue to pay the premiums provided
for in Subsection 7(a) of this Agreement for the time period set forth therein;

(iv)
subject to Subsection 10(j) and Section 16, the Company shall pay the Executive,
within 30 days following the date of termination, a lump-sum cash payment equal
to the product of (A) 150% of the Executive’s Base Salary and (B) the fraction
obtained by dividing (1) the number of days during the fiscal year elapsed prior
to the Termination Date by (2) 365; and

(v)
notwithstanding any contrary provisions contained in any long-term incentive
plan or award agreement, each outstanding stock option, (A) each outstanding
stock option, stock appreciation right and time-based long-term incentive award
held by the Executive that was granted at least two years prior to the
Termination Date shall become immediately and fully vested as of the Termination
Date, and any performance-contingent long-term incentive awards held by the
Executive that were granted at least two years prior to




--------------------------------------------------------------------------------




the Termination Date will vest at the end of the respective performance period
based on actual performance over the entire performance period, and (B) unless
the Compensation Committee determines otherwise, all other unvested and/or
unearned long-term incentive awards then held by the Executive will be
forfeited.
(d)    Disability. If the Executive’s employment hereunder is terminated by
either party by reason of the Executive’s Disability, the Company’s sole
obligation hereunder shall be as follows:
(i)
the Company shall pay the Executive the Accrued Compensation;

(ii)
subject to Section 16, the Company shall continue to pay the Executive, in
accordance with the Company’s customary practices applicable to its executive
officers, 100% of Base Salary for the first 24 months following the Termination
Date and 80% of Base Salary for the third 12 months following the Termination
Date; provided, however, that such Base Salary shall be reduced by the amount of
any benefits the Executive receives by reason of his Disability under the
Company’s relevant disability plan or plans;

(iii)
subject to Section 16, the Company shall continue to pay the premiums provided
for in Subsection 7(a) of this Agreement for the time period set forth therein;
and

(iv)
notwithstanding any contrary provisions contained in any long-term incentive
plan or award agreement, each outstanding stock option, stock appreciation right
and time-based long-term incentive award held by the Executive shall become
immediately and fully vested as of the Termination Date and any
performance-contingent long-term incentive awards held by the Executive will
vest at the end of the respective performance period based on actual performance
over the entire performance period.

(e)    Death. If the Executive’s employment hereunder is terminated due to his
death, the Company’s sole obligation hereunder shall be as follows:
(i)
the Company shall pay the Executive’s estate or his beneficiaries (as the case
may be) the Accrued Compensation;

(ii)
the Company shall pay the Executive’s estate or beneficiaries (as the case may
be), within 30 days following the date of termination, a lump-sum cash payment
equal to the product of (A) 150% of the Executive’s Base Salary and (B) the
fraction obtained by dividing (1) the number of days during the fiscal year
elapsed prior to the Termination Date by (2) 365;




--------------------------------------------------------------------------------




(iii)
the Company shall provide such assistance as is necessary to facilitate the
payment of the life insurance proceeds provided for in Subsection 7(a) of this
Agreement to the Executive’s beneficiary or beneficiaries; and

(iv)
notwithstanding any contrary provisions contained in any long-term incentive
plan or award agreement, each outstanding stock option, stock appreciation right
and time-based long-term incentive award held by the Executive shall become
immediately and fully vested as of the Termination Date and any
performance-contingent long-term incentive awards held by the Executive will
vest at the end of the respective performance period based on actual performance
over the entire performance period.

(f)    Determination of Base Salary. For purposes of this Section 10, Base
Salary shall be determined by the Base Salary at the annualized rate in effect
on the Termination Date.
(g)    Continuation of Employee Welfare Benefits. The Company shall, at its
expense and to the extent permissible under applicable law, provide to the
Executive and his beneficiaries continued participation in all medical, dental,
vision, prescription drug, hospitalization and life insurance coverages and in
all other employee welfare benefit plans, programs and arrangements in which the
Executive was participating immediately prior to the Termination Date, on terms
and conditions that are no less favorable than those that applied on the
Termination Date, during the following periods:
(i)
The period during which the Executive is receiving continued payment of Base
Salary pursuant to Subsection 10(b)(ii) or 10(d)(ii) of this Agreement; or

(ii)
For a period of two years following the Termination Date, if the Executive’s
employment is terminated by the Company other than for Cause or by the Executive
for Good Reason within two years after a Change of Control.

In each case, COBRA benefits will commence after the applicable period has been
completed. Notwithstanding the foregoing, the Company’s obligation under this
Subsection 10(g) shall be reduced to the extent that equivalent coverages and
benefits (determined on a coverage-by-coverage and benefit-by-benefit basis) are
provided under the plans, programs or arrangements of a subsequent employer.
In the event that the Executive is precluded from continuing full participation
in any employee benefit plan, program or arrangement as contemplated by this
Subsection 10(g), the Executive shall be provided with the after-tax economic
equivalent of any benefit or coverage foregone. For this purpose, the economic
equivalent of any benefit or coverage foregone shall be deemed to be the total
cost to the Executive of obtaining such benefit or



--------------------------------------------------------------------------------




coverage himself on an individual basis. Payment of such after-tax economic
equivalent shall be made quarterly.
(h)    No Mitigation; No Offset. In the event of any termination of his
employment hereunder, the Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation provided to the Executive in any subsequent employment, except as
provided in Subsection 10(g) of this Agreement.
(i)    Change of Control. For purposes of this Agreement, the term “Change of
Control” shall mean an occurrence of a nature that would be required to be
reported by the Company in response to Item 6(e) of Schedule 14A of Regulation
14A issued under the Securities Exchange Act of 1934 (the “Exchange Act”).
Without limiting the inclusiveness of the definition in the preceding sentence,
a Change of Control of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions is satisfied:
(i)
Any person is or becomes the “beneficial owner” (as that term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding securities and such person would be deemed an “Acquiring
Person” for purposes of the Rights Agreement dated as of July 16, 1998, as
amended, between the Company and National City Bank, as successor Rights Agent
(the “Rights Agreement”); or

(ii)
any of the following occur: (A) any merger or consolidation of the Company,
other than a merger or consolidation in which the voting securities of the
Company immediately prior to the merger or consolidation continue to represent
(either by remaining outstanding or being converted into securities of the
surviving entity) 80% or more of the combined voting power of the Company or
surviving entity immediately after the merger or consolidation with another
entity; (B) any sale, exchange, lease, mortgage, pledge, transfer, or other
disposition (in a single transaction or a series of related transactions) of
assets or earning power aggregating more than 50% of the assets or earning power
of the Company on a consolidated basis; (C) any complete liquidation or
dissolution of the Company; (D) any reorganization, reverse stock split or
recapitalization of the Company that would result in a Change of Control as
otherwise defined herein; or (E) any transaction or series of related
transactions having, directly or indirectly, the same effect as any of the
foregoing.

(j)    Release. As a condition to receiving payment of the amounts contemplated
by Subsections 10(b) or 10(c) of this Agreement, the Company and the Executive
agree to execute on the 21st day following the Termination Date and not revoke a
general release



--------------------------------------------------------------------------------




of claims substantially in the form attached to this Agreement as Exhibit A,
with such changes are reasonably necessary to ensure enforceability under
applicable law.
11.Employee Covenants.
(a)    Unauthorized Disclosure. The Executive shall not, during the term of this
Agreement and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean disclosure by the Executive
without the prior written consent of the Board to any person, other than an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Executive of his duties
as an executive officer of the Company, of any confidential information relating
to the business or prospects of the Company including, but not limited to, any
confidential information with respect to any of the Company’s customers,
products, methods of distribution, strategies, business and marketing plans and
business policies and practices, except (i) to the extent disclosure is or may
be required by law, by a court of law or by any governmental agency or other
person or entity with apparent jurisdiction to require him to divulge, disclose
or make available such information or (ii) in confidence to an attorney or other
advisor for the purpose of securing professional advice concerning the
Executive’s personal matters provided such attorney or other advisor agrees to
observe these confidentiality provisions. Unauthorized Disclosure shall not
include the use or disclosure by the Executive, without consent, of any
information known generally to the public or known within the Company’s trade or
industry (other than as a result of disclosure by him in violation of this
Subsection 11(a)). This confidentiality covenant has no temporal, geographical
or territorial restriction.
(b)    Non-Competition. During the Non-Competition/No-Raid Period described
below, the Executive shall not, directly or indirectly, without the prior
written consent of the Company, own, manage, operate, join, control, be employed
by, consult with or participate in the ownership, management, operation or
control of, or be connected with (as a stockholder, partner, or otherwise), any
business, individual, partner, firm, corporation or other entity that competes,
directly or indirectly, with the Company or any affiliate of the Company;
provided, however, that the “beneficial ownership” (as that term is defined in
Rule 13d-3 under the Exchange Act) by the Executive after his termination of
employment with the Company, either individually or as a member of a “group” for
purposes of Section 13(d)(3) under the Exchange Act and the regulations
promulgated thereunder, of not more than two percent (2%) of the voting stock of
any publicly-held corporation shall not be a violation of this Agreement.
(c)    Non-Solicitation. During the Non-Competition/No-Raid Period described
below, the Executive shall not, either directly or indirectly, alone or in
conjunction with another person, interfere with or harm, or attempt to interfere
with or harm, the relationship of the Company, its subsidiaries and/or
affiliates, with any person who at any time was an employee, customer or
supplier of the Company, its subsidiaries and/or affiliates or otherwise had a
business relationship with the Company, its subsidiaries and/or affiliates.
For purposes of this Agreement, the “Non-Competition/No-Raid Period” means the
period the Executive is employed by the Company plus one year thereafter.



--------------------------------------------------------------------------------




(d)    Remedies. The Executive agrees that any breach of the terms of this
Section 11 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages or posting a bond, in addition to any
other remedies to which the Company may be entitled at law or in equity. The
terms of this Subsection 11(d) shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Executive. The Executive and
the Company further agree that the provisions of the covenants not to compete
and solicit are reasonable and that the Company would not have entered into this
Agreement but for the inclusion of such covenants herein. Should a court or
arbitrator determine, however, that any provision of the covenants is
unreasonable, either in period of time, geographical area, or otherwise, the
parties hereto agree that the covenants should be interpreted and enforced to
the maximum extent which such court or arbitrator deems reasonable.
The provisions of this Section 11 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 11; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from defending himself against the
enforceability of the covenants and agreements of this Section 11.
12.Indemnification.
(a)    The Company agrees that if the Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company or is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of the Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent legally permitted or authorized by the Company’s certificate
of incorporation or bylaws or resolutions of the Company’s Board of Directors
or, if greater, by the laws of the State of Delaware, against all cost, expense,
liability and loss (including, without limitation, attorneys’ fees, judgments,
fines, ERISA excise taxes or other liabilities or penalties and amounts paid or
to be paid in settlement) reasonably incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators. The Company shall advance to the Executive
all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 calendar days after receipt by the Company of a written
request for such advance. Such request shall include an undertaking by



--------------------------------------------------------------------------------




the Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses; provided that the amount of such obligation to repay shall be limited
to the after-tax amount of any such advance except to the extent the Executive
is able to offset such taxes incurred on the advance by the tax benefit, if any,
attributable to a deduction realized by him for the repayment.
(b)    Neither the failure of the Company (including its Board of Directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by the
Executive under Section 12(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its Board of Directors, independent
legal counsel or stockholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption in any judicial proceeding that
the Executive has not met the applicable standard of conduct.
(c)    The Company agrees to continue and maintain a directors’ and officers’
liability insurance policy covering the Executive, until such time as actions
against the Executive are no longer permitted by law, with terms and conditions
no less favorable than the most favorable coverage then applying to any other
senior level executive officer or director of the Company.
13.Successors and Assigns.
(a)    This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. The term “the
Company” as used herein shall include any such successors and assigns. The term
“successors and assigns” as used herein shall mean a corporation or other entity
acquiring or otherwise succeeding to, directly or indirectly, all or
substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.
(b)    Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representative.
14.Arbitration. Except with respect to the remedies set forth in Subsection
11(d) hereof, if in the event of any controversy or claim between the Company or
any of its affiliates and the Executive arising out of or relating to this
Agreement, either party delivers to the other party a written demand for
arbitration of a controversy or claim, then such claim or controversy shall be
submitted to binding arbitration. The binding arbitration shall be administered
by the American Arbitration Association under its Commercial Arbitration Rules.
The arbitration shall take place in Columbus, Ohio. Each of the Company and the
Executive shall appoint one person to act as an arbitrator, and a third
arbitrator shall be chosen by the first two arbitrators (such three



--------------------------------------------------------------------------------




arbitrators, the “Panel”). The Panel shall have no authority to award punitive
damages against the Company or the Executive. The arbitrator shall have no
authority to add to, alter, amend or refuse to enforce any portion of the
disputed agreements. The Company and the Executive each waive any right to a
jury trial or to petition for stay in any action or proceeding of any kind
arising out of or relating to this Agreement. Pending the resolution of any
claim under this Section 14, the Executive (and his beneficiaries) shall
continue to receive all payments and benefits due under this Agreement, except
to the extent that the arbitrator(s) otherwise provide.
15.Fees and Expenses. The Company agrees to pay promptly upon presentation of an
invoice from the Executive, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of (a) any
contest by the Company of the validity or enforceability of, or liability under,
any provision of this Agreement, (b) any effort to enforce the Executive’s
rights hereunder or (c) any dispute between the Executive and the Company
relating to this Agreement; provided that Executive also undertakes in writing
to repay such legal fees and expenses if such contest, effort or dispute does
not result in a judgment, award or settlement in Executive’s favor in any
material respect. In no event shall any reimbursements made pursuant to this
Section 15 be paid later than the end of the calendar year following the
calendar year in which the expense was incurred.
16.Section 409A Compliance.
(a)    The parties agree that this Agreement is intended to comply with the
requirements of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”) or an exemption from Section 409A. The
Company shall undertake to administer, interpret, and construe this Agreement
and all other compensation and benefit arrangements which impact the Executive
in a manner that does not result in the imposition on the Executive of any
additional tax, penalty, or interest under Section 409A.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment or the provision of any benefit
(whether under this Agreement, the Existing Employment Agreement (as defined
below) or otherwise) that is specified as subject to this Section 16 or that is
otherwise considered deferred compensation under Section 409A payable on account
of a “separation from service,” and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive or (ii) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Subsection 16(b) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such



--------------------------------------------------------------------------------




delay) shall be paid or reimbursed to the Executive in a lump sum without
interest, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.
(c)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, all such payments shall be made on or before the last day of calendar
year following the calendar year in which the expense occurred.
(d)    Each payment made under this Agreement shall be treated as a “separate
payment” within the meaning of Section 409A.
17.Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:
If to the Executive: at the Executive’s most recent address on the records of
the Company, with a copy to:
Stewart Reifler, Esq.
Vedder Price, P.C.
1633 Broadway, 47th Floor
New York, New York 10019
and to:
Allegra C. Wiles, Esq.
Vedder Price, P.C.
222 North LaSalle Street
Chicago, Illinois 60601
If to the Company:
Abercrombie & Fitch Co.
6301 Fitch Path
New Albany, Ohio 43054
Attn: General Counsel
18.Settlement of Claims. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.



--------------------------------------------------------------------------------




19.Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the Executive and the Company hereunder shall survive
any termination of the Executive’s employment.
20.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
21.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to the
conflict of law principles thereof.
22.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
23.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof, including, but not limited to, that certain Amended and
Restated Employment Agreement, dated August 15, 2005, between the Company and
the Executive (the “2005 Employment Agreement”) and the 2008 Employment
Agreement, which 2005 Employment Agreement, excepting only Sections 4(b), 4(c),
and 4(d) thereof, and which 2008 Employment Agreement, is and/or shall be of no
further force or effect from and after the Effective Date. For the avoidance of
doubt, subject to Section 16 hereof, Sections 4(b), 4(c), and 4(d) of the 2005
Employment Agreement shall continue to remain in effect from and after the
Effective Date in accordance with the existing terms of the 2005 Employment
Agreement as amended with respect to Section 4(b)(ii) by the 2008 Employment
Agreement. In addition, the SERP shall continue to remain in effect from and
after the Effective Date in accordance with the existing terms of the SERP. This
Agreement may be executed in one or more counterparts.
24.Company Representation. The Company represents and warrants that it has
obtained or will obtain any corporate approvals which are necessary for the
Company to enter into and implement this Agreement.
25.SERP Amendment. The Company and the Executive agree that the SERP shall be
amended by replacing the phrase “the Employment Agreement entered into as of
December 19, 2008” in Section 2.07[4] with the phrase “the Employment Agreement
entered into as of December 9, 2013”.



--------------------------------------------------------------------------------




[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES ON FOLLOWING PAGE.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
THE COMPANY:
ABERCROMBIE & FITCH CO.


By:
/s/ David S. Cupps

David S. Cupps, its Corporate Secretary


THE EXECUTIVE:

/s/ Michael S. Jeffries
Michael S. Jeffries







--------------------------------------------------------------------------------




EXHIBIT A


WAIVER AND RELEASE
This WAIVER AND RELEASE (“Release”) dated as of this ____________________ day
between Abercrombie & Fitch Co., an Ohio corporation (the “Company”), and
Michael S. Jeffries (the “Executive”).
WHEREAS, the Company and the Executive are subject to an employment agreement
dated December 9, 2013 under which the Executive was employed to serve as the
Company’s Chairman and Chief Executive Officer (the “Employment Agreement”); and
WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective __________________; and
WHEREAS, pursuant to Section 10(j) of the Employment Agreement, the Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release;
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:
1.    Subject to Paragraph 3 below, the Executive, on his own behalf and on
behalf of his heirs, estate, beneficiaries and assigns, does hereby release the
Company, and any of its subsidiaries or affiliates, and each past or present
officer, director, agent, employee, shareholder, and insurer of any such
entities, from any and all claims made, to be made, or which might have been
made of whatever nature, whether known or unknown, from the beginning of time to
the date this Release is executed, arising out of or as a consequence of his
employment with the Company, or arising out of the severance of such employment
relationship, or arising out of any act committed or omitted during or after the
existence of such employment relationship, all up through and including the date
on which this Release is executed, including, but not limited to, those which
were, could have been or could be the subject of an administrative or judicial
proceeding filed by the Executive or on his behalf under federal, state or local
law, whether by statute, regulation, in contract or tort, and including, but not
limited to, every claim for front pay, back pay, wages, bonus, fringe benefit,
any form of discrimination (including but not limited to, every claim of race,
color, sex, religion, national origin, disability or age discrimination),
wrongful termination, emotional distress, pain and suffering, breach of
contract, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment. If any court rules that such waiver of rights to
file, or have filed on his behalf, any administrative or judicial charges or
complaints is ineffective, the Executive agrees not to seek or accept any money
damages or any other relief upon the filing of any such administrative or
judicial charges or complaints. The Executive relinquishes any right to future
employment with the Company and the Company shall have the right to refuse to
re-employ the Executive without liability. The Executive acknowledges and agrees
that even though claims and facts in addition to those now known or believed by
him to exist may subsequently be discovered, it is his intention to fully



--------------------------------------------------------------------------------




settle and release all such employment-related claims he may have against the
Company and the persons and entities described above, whether known, unknown or
suspected.
2.    The Company acknowledges and agrees that the release contained in
Paragraph 1 does not, and shall not be construed to, release or limit the scope
of any existing obligation of the Company (i) to pay or provide any compensation
or benefit required to be paid or provided under the Employment Agreement, (ii)
to indemnify the Executive for his acts as an officer or director of the Company
in accordance with the bylaws of the Company and the policies and procedures of
the Company that are presently in effect including Section 12 of the Employment
Agreement, or (iii) to the Executive and his eligible, participating dependents
or beneficiaries under any existing welfare, retirement or other fringe-benefit
plan or program of the Company in which the Executive and/or such dependents are
participants. The Company acknowledges and agrees that the release contained in
Paragraph 1 does not apply to any post-termination of employment obligations of
the Company under the Employment Agreement.
3.    The Executive acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. In the event the Executive elects to sign this Release prior to this
21-day period, he agrees that it is a knowing and voluntary waiver of his right
to wait the full 21 days. The Executive further understands that he has 7 days
after the signing hereof to revoke it by so notifying the Company in writing,
such notice to be received by _____________ within the 7-day period. The
Executive further acknowledges that he has carefully read this Release, and
knows and understands its contents and its binding legal effect. The Executive
acknowledges that by signing this Release, he does so of his own free will and
act and that it is his intention that he be legally bound by its terms.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.


 
ABERCROMBIE & FITCH CO. 
 
By:                                                          
   Name: 
   Title:
 


________________________________
Michael S. Jeffries



 

